Case 2:20-cv-00407-SPC-MRM Document 57 Filed 04/09/21 Page 1 of 5 PageID 1202




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 ACCIDENT INSURANCE
 COMPANY, INC.,

              Plaintiff,

 v.                                               Case No: 2:20-cv-407-SPC-MRM

 V&A DRYWALL AND STUCCO,
 INC., SAN SIMEON PHASE 1
 RESIDENTS’ ASSOCIATION,
 INC. and PLATINUM SERVICE
 CONTRACTING, LLC,

               Defendants.
                                           /

                                         ORDER1

        Before the Court is Plaintiff Accident Insurance Company, Inc.’s (“AIC”)

 Motion for Final Summary Judgment (Doc. 54). Defendant San Simeon Phase

 1 Residents’ Association, Inc. stipulates to the relief sought in the Motion.

 (Doc. 56). The other remaining Defendants (V&A Drywall and Stucco, Inc. and




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:20-cv-00407-SPC-MRM Document 57 Filed 04/09/21 Page 2 of 5 PageID 1203




 Platinum Service Contracting, LLC) defaulted (Docs. 22; 23), and a motion for

 default judgment is pending against them (Doc. 44). AIC’s Motion is granted.2

        This is an insurance case for declaratory relief.3               A developer hired

 Platinum to act as a stucco subcontractor on a 469-unit subdivision. In July

 2012, Platinum hired V&A as a sub-subcontractor to do stucco and drywall

 work on that project. AIC insured V&A under a liability policy running from

 June 2014 to June 2015 (the “Policy”).

        San Simeon sued V&A, Platinum, and others in state court for building

 code violations under Florida Statute § 553.84 (the “Underlying Action”). The

 Underlying Action is ongoing. Platinum filed a crossclaim against V&A for

 breach of contract, indemnification, building code violations, negligence,

 equitable subrogation, and declaratory relief on V&A’s duty to defend

 Platinum. Here, AIC wants a declaration it has no duty to defend or indemnify

 either V&A or Platinum in the Underlying Action.

        “The court shall grant summary judgment if the movant shows that

 there is no genuine dispute as to any material fact and the movant is entitled




 2AIC filed the Motion (Doc. 54) and statement of material facts (Doc. 54-1) separately. This
 violates Local Rule 3.01(a) and could be grounds for denial (Doc. 35 at 3). Yet in the interest
 of judicial economy and because the Motion is unopposed, the Court excuses this error.

 3 Because San Simeon does not oppose the Motion, the Court takes all supported material
 facts as true. Fed. R. Civ. P. 56(e)(2); (Doc. 55 at 2). And by virtue of their default, V&A and
 Platinum admitted all well-pled allegations. Eagle Hosp. Physicians, LLC v. SRG
 Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009).




                                                2
Case 2:20-cv-00407-SPC-MRM Document 57 Filed 04/09/21 Page 3 of 5 PageID 1204




 to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it

 “might affect the outcome of the suit under the governing law.” Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). And a material fact is in genuine

 dispute “if the evidence is such that a reasonable jury could return a verdict

 for the nonmoving party.” Id. At this stage, courts view all facts and draw all

 reasonable inferences in the light most favorable to the nonmoving party.

 Rojas v. Florida, 285 F.3d 1339, 1341-42 (11th Cir. 2002).

       The Motion is easily granted. AIC has no duty to defend or indemnify

 either V&A or Platinum.

       Florida substantive law applies. Trailer Bridge, Inc. v. Ill. Nat’l Ins., 657

 F.3d 1135, 1141 (11th Cir. 2011). When an insurer has no duty to defend, it

 has no duty to indemnify. Id. at 1146. “The duty to defend arises when the

 relevant pleadings allege facts that fairly and potentially bring the suit within

 policy coverage.” Stephens v. Mid-Continent Cas. Co., 749 F.3d 1318, 1323

 (11th Cir. 2014) (cleaned up).     Typically, courts are limited to the “eight

 corners” of the third-party complaint and insurance policy. Mt. Hawley Ins. v.

 Roebuck, 383 F. Supp. 3d 1351, 1360 (S.D. Fla. 2019).            But “in special

 circumstances, a court may consider extrinsic facts if those facts are

 undisputed, and, had they been pled in the complaint, they clearly would have

 placed the claims outside the scope of coverage.” Stephens, 749 F.3d at 1323.




                                         3
Case 2:20-cv-00407-SPC-MRM Document 57 Filed 04/09/21 Page 4 of 5 PageID 1205




       To start, the Motion is unopposed. So it can be granted on that ground

 alone. Local Rule 3.01(c).

       Even on the merits, the Motion should be granted. The Policy was not

 in effect when the work prompting the Underlying Action occurred.

 Construction on the project finished in 2012—about two years before the Policy

 went into effect. So all work at issue in state court was complete before the

 policy period. Because coverage is limited to occurrences during the policy

 period, there is no duty to defend. E.g., Atl. Cas. Ins. v. Legacy Roofing of

 FL/Ahead Gen. Contractors & Restoration, LLC, No. 19-22043-Civ-

 WILLIAMS/TORRES, 2020 WL 6115326, at *9 (S.D. Fla. July 27, 2020), report

 & recommendation adopted, 2020 WL 6115325 (Aug. 13, 2020).

       Regardless of whether the work occurred during the policy period, the

 project at issue in the Underlying Action is excluded from the Policy. The

 Policy excluded work done on townhouse or tract housing projects exceeding

 twenty-five units. The project here was about eighteen times larger than the

 covered scope.     Because the work creating any Policy occurrence is

 unambiguously excluded from coverage, there is no duty to defend. E.g., Nat’l

 Union Fire Ins. Co. of Pa. v. Carib Aviation, Inc., 759 F.2d 873, 879 (11th Cir.

 1985).

       Finally, the Court notes this decision binds AIC, San Simeon, V&A, and

 Platinum. E.g., Bodden v. Travelers Prop. Cas. Co. of Am., 423 F. Supp. 3d




                                        4
Case 2:20-cv-00407-SPC-MRM Document 57 Filed 04/09/21 Page 5 of 5 PageID 1206




 1341, 1346 (S.D. Fla. 2019). With nothing else to resolve, the Court will enter

 judgment and close the case.

       Accordingly, it is now

       ORDERED:

       Plaintiff’s Motion for Final Summary Judgment for Declaratory Relief

 (Doc. 54) is GRANTED.

       (1) The Clerk is DIRECTED to enter judgment in favor of Plaintiff.

       (2) The Clerk is DIRECTED to terminate all deadlines or pending

          motions and close the case.

       DONE and ORDERED in Fort Myers, Florida on April 9, 2021.




 Copies: All Parties of Record




                                        5
